Title: To James Madison from James McGreggar, 12 July 1808
From: McGreggar, James
To: Madison, James



(Dupl.)
Sir,
St. Thomas 12 July 1808.

In the letter I had the honor of addressing you on the 23rd. March, mentioning the arrival of the Ship Harpena under American Colours, and under the direction of Mr. Forbes, and that he, nor no other person on board, had waited on me.
Least the information which my duty required me to transmit to your department, should be injurious to Mr. Forbes, I consider it my duty to give you such other subsequent information as I have received relative to the Said Ship.  Mr. Forbes has since waited on me and produced a Clearance from the Custom house at New York, of which the enclosed is a true Copy.  It further appears that She left America under Swedish Colours and that in consequence of Some difficulties, with the Seamen, at St. Bartholomews, the Governour of that Island stopped her papers, and the Vessel entered this port under American colours, considering them most likely to protect the Ship & property.  I have the honor to be Very respectfully Your Obd. Servant

James McGreggar

